DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Nobbe (US 2015/0236748).
As to claim 1, Utsunomiya discloses a radio frequency front end module 20 (see at least figure 1) configured to simultaneously transmit a first radio frequency signal of a first communication channel and a second radio frequency signal of a second communication channel, the second communication channel having a different frequency than the first communication channel  (see f1 and f2 in figure 2; paragraph [0028]), and the first and second communication channels being in a communication band comprising a plurality of communication channels (see paragraphs [0007], [0028]), the radio frequency front end module comprising: a common terminal (see the common terminal between blocks 212 and 206); a power amplifier 202 to which the first radio frequency signal and the second 
Utsunomiya fails to disclose a first transmission filter arranged between an output terminal of the power amplifier and an input terminal of the transmission filter of the multiplexer, the first transmission filter having a pass band comprising the transmission band of the communication band, and having an attenuation band comprising the reception band of the communication band.  Nobbe discloses a first transmission filter 270 (see at least figure 2) arranged between an output terminal of a power amplifier 150 and an input terminal of a transmission filter 130 of a multiplexer 110, the first transmission filter having a pass band comprising a transmission band of the communication band, and having an attenuation band comprising a reception band of the communication band (see paragraphs [0028], [0030], [0032], [0034]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Nobbe to Utsunomiya, in order to reduce transmit channel noise over a corresponding receive frequency band (as suggested by Nobbe at paragraphs [0035]).
As to claim 12, it is rejected for similar reasons with respect to claim 1 as set forth above.  Utsunomiya further discloses a communication device 10 (see figure 1) comprising a radio frequency signal processing circuit 11 configured to simultaneously transmit the first radio frequency signal and the second radio frequency signal.
As to claim 14, the combination of Utsunomiya and Nobbe fails to disclose the first transmission filter 270 (see Nobbe, figure 2) is configured to attenuate one or more unwanted signals due to intermodulation distortion in the power amplifier by the first and second radio frequency signals.  Those 
As to claim 15, the combination of Utsunomiya and Nobbe does disclose the first transmission filter 270 having an attenuation band comprising a reception band of the communication band (see Nobbe, paragraphs [0028], [0030], [0032], [0034]); but fails to disclose the first transmission filter is configured to attenuate one or more unwanted signals due to a frequency of intermodulation distortion included in the reception bandwidth of the communication band.  Those skilled in the art, however, would have realized that the above claimed limitations do not involve any inventive concept, because they merely depend on which kind of unwanted frequency components one would like to attenuate by the filter 270.  In addition, the examiner takes Official Notice that filtering unwanted signals due to intermodulation distortion is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Utsunomiya and Nobbe as claimed, in order to reduce intermodulation caused by the power amplifier.
Claims 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Nobbe as applied to claim 1 above, and further in view of Lan (US 10,505,700).
As to claim 4, the combination of Utsunomiya and Nobbe fails to disclose the first radio frequency signal and the second radio frequency signal are of different communication standards.  Lan discloses a RF front end that supports simultaneous different communication standards (see column 1 
As to claim 6, Lan further discloses the first radio frequency signal is a 4th generation mobile communication system (4G) signal (see column 1 lines 8-28), the second radio frequency signal is a 5th generation mobile communication system (5G) (see column 1 lines 8-28), and the first and second radio frequency signals are simultaneously transmitted using Dual Connectivity (see column 1 lines 8-28).  
As to claim 8, Lan further discloses the transmission band of the communication band is of a Third Generation Partnership Project (3GPP) standard, and the reception band of the communication band is of the 3GPP standard (see column 1 lines 8-28; column 4 lines 16-25).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Nobbe as applied to claim 1 above, and further in view of King (US 2016/0044677).
As to claim 10, the combination of Utsunomiya and Nobbe fails to disclose a second switching circuit connected to the output terminal of the power amplifier and the input terminal of the transmission filter of the multiplexer, and configured to selectively connect a bypass between the output terminal of the power amplifier and the input terminal of the transmission filter of the multiplexer.  King discloses a second switching circuit 110 (see at least figure 5A) connected to an output terminal of a power amplifier 120 and an input terminal of a transmission filter 530 of a multiplexer (in this case, the claimed multiplexer reads on filter 530 and switch 130), and configured to selectively connect a bypass between the output terminal of the power amplifier 120 and the input terminal of the transmission filter 530 of the multiplexer (i.e., when filter 510 is bypassed by switches 110 and 520.  See paragraphs [0068], [0069]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of King to the .
Claims 1, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Kanou (US 2009/0174622).
As to claim 1, Utsunomiya discloses a radio frequency front end module 20 (see at least figure 1) configured to simultaneously transmit a first radio frequency signal of a first communication channel and a second radio frequency signal of a second communication channel, the second communication channel having a different frequency than the first communication channel  (see f1 and f2 in figure 2; paragraph [0028]), and the first and second communication channels being in a communication band comprising a plurality of communication channels (see paragraphs [0007], [0028]), the radio frequency front end module comprising: a common terminal (see the common terminal between blocks 212 and 206); a power amplifier 202 to which the first radio frequency signal and the second radio frequency signal are simultaneously input (see f1 and f2 in figure 2; paragraph [0028]); a multiplexer 210 comprising a transmission filter 211 connected to the common terminal and a reception filter 213 connected to the common terminal, the transmission filter having a pass band comprising a transmission band of the communication band, and the reception filter having a pass band comprising a reception band of the communication band (see paragraph [0037]).
Utsunomiya fails to disclose a first transmission filter arranged between an output terminal of the power amplifier and an input terminal of the transmission filter of the multiplexer, the first transmission filter having a pass band comprising the transmission band of the communication band, and having an attenuation band comprising the reception band of the communication band.  Kanou discloses a first transmission filter 2 (see at least figure 1) arranged between an output terminal of a power amplifier 1 and an input terminal of a transmission filter of a multiplexer 4, the first transmission filter having a pass band comprising a transmission band of the communication band, and 
As to claim 12, it is rejected for similar reasons with respect to claim 1 as set forth above.  Utsunomiya further discloses a communication device 10 (see figure 1) comprising a radio frequency signal processing circuit 11 configured to simultaneously transmit the first radio frequency signal and the second radio frequency signal.
As to claim 14, the combination of Utsunomiya and Kanou fails to disclose the first transmission filter 2 (see Kanou, figure 1) is configured to attenuate one or more unwanted signals due to intermodulation distortion in the power amplifier by the first and second radio frequency signals.  Those skilled in the art, however, would have realized that the above claimed limitations do not involve any inventive concept, because they merely depend on which kind of unwanted frequency components one would like to attenuate by the filter 270.  In addition, the examiner takes Official Notice that filtering unwanted signals due to intermodulation distortion in a power amplifier by a first and second radio frequency signals is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Utsunomiya and Kanou as claimed, in order to reduce intermodulation caused by the power amplifier.
As to claim 15, the combination of Utsunomiya and Kanou does disclose the first transmission filter 270 having an attenuation band comprising a reception band of the communication band (see Kanou, paragraphs [0011], [0012]); but fails to disclose the first transmission filter is configured to attenuate one or more unwanted signals due to a frequency of intermodulation distortion included in the reception bandwidth of the communication band.  Those skilled in the art, however, .
Claims 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Kanou as applied to claim 1 above, and further in view of Lan (US 10,505,700).
As to claim 4, the combination of Utsunomiya and Kanou fails to disclose the first radio frequency signal and the second radio frequency signal are of different communication standards.  Lan discloses a RF front end that supports simultaneous different communication standards (see column 1 lines 8-28; column 2 lines 40-48).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Lan to the combination of Utsunomiya and Kanou, in order to provide more services to the users.
As to claim 6, Lan further discloses the first radio frequency signal is a 4th generation mobile communication system (4G) signal (see column 1 lines 8-28), the second radio frequency signal is a 5th generation mobile communication system (5G) (see column 1 lines 8-28), and the first and second radio frequency signals are simultaneously transmitted using Dual Connectivity (see column 1 lines 8-28).  
As to claim 8, Lan further discloses the transmission band of the communication band is of a Third Generation Partnership Project (3GPP) standard, and the reception band of the communication band is of the 3GPP standard (see column 1 lines 8-28; column 4 lines 16-25).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2018/0175894) in view of Kanou as applied to claim 1 above, and further in view of King (US 2016/0044677).
As to claim 10, the combination of Utsunomiya and Kanou fails to disclose a second switching circuit connected to the output terminal of the power amplifier and the input terminal of the transmission filter of the multiplexer, and configured to selectively connect a bypass between the output terminal of the power amplifier and the input terminal of the transmission filter of the multiplexer.  King discloses a second switching circuit 110 (see at least figure 5A) connected to an output terminal of a power amplifier 120 and an input terminal of a transmission filter 530 of a multiplexer (in this case, the claimed multiplexer reads on filter 530 and switch 130), and configured to selectively connect a bypass between the output terminal of the power amplifier 120 and the input terminal of the transmission filter 530 of the multiplexer (i.e., when filter 510 is bypassed by switches 110 and 520.  See paragraphs [0068], [0069]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of King to the combination of Utsunomiya and Kanou, in order to selectively filter out a particular frequency range for a specific application (as suggested by King).
Allowable Subject Matter
Claims 2-3, 5, 7, 9, 11, 13 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nobbe (US 2015/0236798) discloses a transmitting filter 535 (see figure 5B) arranged between an output terminal of a power amplifier 320 and an input terminal of a transmission filter of the multiplexer 330.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGUYEN T VO/Primary Examiner, Art Unit 2646